DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 05 August 2022.
Claims 1 and 4 – 6 are pending.
Applicant’s remarks, with respect to prior art rejections, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly cited portions of Venkataraman.  This Office Action is made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In this instance, existing title refers to generic arithmetic/semiconductor device, whereas the claimed invention refers to only caching PTE of last stage of multi-stage page table walk.  Examiner suggests amending to “CACHING OF ADDRESS TRANSLATION TABLE IN LAST STAGE OF MULTI-STAGE PAGE TABLE WALK”.

Claim Objections
Claims 1 and 4 – 6 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 should be amended to “when the stage is the [[final]] last stage”.  There is no previous mention of “final stage”.

Claim 4 should be amended to “wherein the information of the first address translation table used in the last stage is information in which a target to be acquired from a main storage device is a page”.  This is to address lack of antecedence basis for “the address translation table”. Similarly, claim 5 should be amended to “wherein the information of the first address translation table used in the last stage is information in which a target to be acquired from a main storage device is a table”.

Claim 6 should be amended to “the plurality of address translation tables to be used [[for]] in address translation having a plurality of stages”.  Applicant is advised to avoid reciting limitations as intended use (via use of “for”) because limitations that recite indented use only has to be capable of said use (instead of being limited by said use).

Claims, dependent upon above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkataraman (US 20210149818).

Regarding claim 6, Venkataraman teaches
An arithmetic processing device (arithmetic processing device = Fig. 9 processor based system 900), comprising: 
a memory (memory = Fig. 9 system memory 910); 
and a processor (processor = Fig. 9 processor 902) coupled to the memory, the processor configured to: (Venkataraman teaches performing disclosed operations and steps by processor 902 executing instructions stored in system memory 910 (see ¶[61], [64]).  Note that said processor is operationally coupled to said system memory.)
store a plurality of address translation tables in the memory, the plurality of address translation tables being to be used for address translation having a plurality of stages, (claim objection: this limitation should read “to be used in address translation) (Venkataraman teaches translating VA to PA (address translation) by walking level 2 and level 1 (plurality of stages) page tables (plurality of address translation tables) (see Fig. 1, ¶[3]) wherein said level 2 and level 1 page tables are stored in said system memory (see ¶[23]).)
identify a stage in the address translation when executing the address translation; and (Venkataraman teaches translating VA to PA (address translation) by walking level 2 and level 1 page tables, wherein level 1 page table 102(1) (a stage in the address translation) is indexed (identify) using bits of VA (see Fig. 1, ¶[3]).)
and when the stage is the final stage, perform cache control processing only of information of a first address translation table used in a last stage (last stage of the address translation = page table with page table entries that are directly associated with respective memory page in physical memory) of the address translation (Examiner is interpreting “information of first address translation table” to refer to entry of last level table (see Fig. 4, ¶[33]).) (Venkataraman teaches translating VA to PA (address translation) by walking level 2 and level 1 page tables (see Fig. 1, ¶[3]), where for a two level address translation, level 1 page table 102(1) has leaf page table entries (which include at least one leaf page table entry (information of a first address translation table)) that are cached (cache control) (see Fig. 7B, ¶[53]).  Note that Fig. 7B’s numbering of level of page table is offset by 1 from Fig. 1’s numbering of level of page table (i.e. Fig. 7B starts at level 3 while Fig. 1 starts at level 2).  Therefore, Fig. 7B’s level 2 page table corresponds to Fig. 1’s level 1.  Venkataraman also teaches that said leaf page table entries (of level 1 page table 102(1)) are directly associated with respective memory page in physical memory (see ¶[38]).) (Examiner is also interpreting “arithmetic” as computation with figures (see NPL Arithmetic. Article [online]. Dictionary.com, 2019-07-15 [retrieved on 2022-04-20]. Retrieved from the Internet: <URL: https://web.archive.org/web/20190715045148/https://www.dictionary.com/browse/arithmetic>. (Year: 2019))).  Therefore, said processor system that translates (or computes) virtual address (or figures) to physical address (or figures) would be an arithmetic processing device.)
and not perform cache control of information of all second address translation tables different from the information of the first address translation table, (Examiner is interpreting “information of all second address translation tables” to refer to level table entries (see Fig. 4, ¶[33]).) (Venkataraman teaches translating VA to PA by walking level 2 and level 1 page tables (see Fig. 1, ¶[3]), where for a two level address translation, i) level 2 page table 102(2) has page table entries (information of all second address translations tables) that are not cached (not to perform cache control) and ii) level 1 page table 102(1) has leaf page table entries (which includes at least one leaf page table entry (the information of the first address translation table)) that are cached (see Fig. 7B, ¶[53]).  Note that said page table entries are separate (different) from said leaf page table entries (see Fig. 7B).  Also, note that Fig. 7B’s numbering of level of page table is offset by 1 from Fig. 1’s numbering of level of page table (i.e. Fig. 7B starts at level 3 while Fig. 1 starts at level 2.  Therefore, Fig. 7B’s level 3 page table corresponds to Fig. 1’s level 2 page table.)
the information of the second address translation tables being information in which a target to be acquired from a main storage device is a table (Venkataraman teaches translating VA to PA by walking level 2 and level 1 page tables (see Fig. 1, ¶[3]) where page table entries (the information of the second address translation tables) (in level 2 page table) point to one of X number of level 1 page tables (see ¶[3]) that are stored in system memory (see ¶[23]).  Note that when a page table entry points to a page table, said page table entry references (acquires) said page table.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Schoinas (US 20060075146).

Regarding claim 1, Venkataraman teaches
A semiconductor device comprising: 
an address translation device configured to identify a plurality of address translation tables which is used in address translation having a plurality of stages; (Venkataraman teaches CPU, in processor (semiconductor device), contain MMU (address translation device) used to translate VA to PA (address translation) by walking level 2 and level 1 (plurality of stages) page tables (plurality of page tables) (see Fig. 1, ¶[3]) wherein said level 2 and level 1 pages tables are indexed (identify) using said VA (see ¶[3]).  Venkataraman also teaches that said processor is packed in IC chip (semiconductor device) (see ¶[32]).)
[and an adder configured to] identify a stage in the address translation when executing the address translation, (Venkataraman teaches translating VA to PA (address translation) by walking level 2 and level 1 page tables, wherein level 1 page table 102(1) (a stage in the address translation) is indexed (identify) using bits of VA (see Fig. 1, ¶[3]).)
wherein the address translation device is configured to perform cache control only of information of a first address translation table used in a last stage of the address translation (last stage of the address translation = page table with page table entries that are directly associated with respective memory page in physical memory) when the stage is the final stage (claim objection:  This limitation should read “when the stage is the last stage”.) (Examiner is interpreting “information of first address translation table” to refer to entry of last level table (see Fig. 4, ¶[33]).) (Venkataraman teaches translating VA to PA (address translation) by walking level 2 and level 1 page tables (see Fig. 1, ¶[3]), where for a two level address translation, level 1 page table 102(1) has leaf page table entries (which include least one leaf page table entry (information of a first address translation table)) that are cached (cache control) (see Fig. 7B, ¶[53]).  Note that Fig. 7B’s numbering of level of page table is offset by 1 from Fig. 1’s numbering of level of page table (i.e. Fig. 7B starts at level 3 while Fig. 1 starts at level 2).  Therefore, Fig. 7B’s level 2 page table corresponds to Fig. 1’s level 1.  Venkataraman also teaches that said leaf page table entries (of level 1 page table 102(1)) are directly associated with respective memory page in physical memory (see ¶[38]).)
the address translation device is configured not to perform cache control information of all second address translation tables different from the information of the first address translation table (Examiner is interpreting “information of all second address translation tables” to refer to level table entries (see Fig. 4, ¶[33]).) (Venkataraman teaches translating VA to PA by walking level 2 and level 1 page tables (see Fig. 1, ¶[3]), where for a two level address translation, i) level 2 page table 102(2) has page table entries (information of all second address translations tables) that are not cached (not to perform cache control) and ii) level 1 page table 102(1) has leaf page table entries (which include at least one leaf page table entry (the information of the first address translation table)) that are cached (see Fig. 7B, ¶[53]).  Note that said page table entries are separate (different) from said leaf page table entries (see Fig. 7B).  Also note that Fig. 7B’s numbering of level of page table is offset by 1 from Fig. 1’s numbering of level of page table (i.e. Fig. 7B starts at level 3 while Fig. 1 starts at level 2.  Therefore, Fig. 7B’s level 3 page table corresponds to Fig. 1’s level 2 page table.)
the information of the second address translation tables is information in which a target to be acquired from a main storage device is a table (Venkataraman teaches translating VA to PA by walking level 2 and level 1 page tables (see Fig. 1, ¶[3]) where page table entries (the information of the second address translation tables) (in level 2 page table) point to one of X number of level 1 page tables (see ¶[3]) that are stored in system memory (see ¶[23]).  Note that when a page table entry points to a page table, said page table entry references (acquires) said page table.)

As noted in claim 1, Venkataraman teaches a base device where MMU indexes, using bits of VA, level 1 page table (see claim 1 “identify a stage in the address translation when executing the address translation”).  The claimed invention improves upon said base device by using an adder to index said level 1 page table (see also limitation below).
and an adder configured to identify a stage in the address translation when executing the address translation

The claimed invention is an application of known technique from Schoinas – using an adder to index first level of page table (see Fig. 9A, ¶[124]).  In view of Schoinas, Venkataraman is modified such that said MMU is modified to comprise an adder that is used to index said level 1 page table.
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Schoinas’ known technique would have yielded i) predictable result of using an adder to index said level 1 page table, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Regarding claim 4, Venkataraman in view of Schoinas teach the semiconductor device according to claim 1 where Venkataraman also teaches
wherein the information of the address translation table used in the last stage is information in which a target to be acquired from a main storage device (main storage device = physical memory) is a page (Venkataraman teaches walking level 2 and level 1 page tables (see Fig. 1, ¶[3]) where for a two level address translation level 1 page table 102(1) has leaf page table entries (which include at least one page table entry (information of the address translation table)) that are directly associated with respective memory page in physical memory (see ¶[38]).)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Schoinas, and further in view of Lukacs (US 20180330085).

Regarding claim 5, Venkataraman in view of Schoinas teach the semiconductor device according to claim 1 where Venkataraman also teaches
wherein the information of the address translation table used in the last stage is information in which a target to be acquired from a main storage device (main storage device = physical memory) is a [table] page (Venkataraman teaches walking level 2 and level 1 page tables (see Fig. 1, ¶[3]) where for a two level address translation level 1 page table 102(1) has leaf page table entries (which includes at least one page table entry (information of the address translation table)) that are directly associated with respective memory page in physical memory (see ¶[38]).)

As noted in claim 5, Venkataraman teaches a base device where a leaf page table entry (of level 1 page table) is used to identify a page.  The claimed invention improves upon said base device by storing page table in said page, resulting is said page table also being identified (see also limitation below).
wherein the information of the address translation table used in the last stage is information in which a target to be acquired from a main storage device is a table

The claimed invention is an application of known technique from Lukacs – storing page table in a page (see ¶[58]).  In view of Lukacs, Venkataraman as modified is modified such that said page stores page table resulting in said page table also being identified.
It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Lukacs’ known technique would have yielded i) predictable result of storing page table in said page resulting in said page table also being acquired, and ii) the improved claimed invention (see MPEP 2143(I)(D)).

Response to Remarks
It is noted that objections of claims 4 – 6, in Office Action mailed 10 May 2022, were not addressed and thus are maintained in this Office Action.
Applicant’s remarks, with respect to prior art rejections, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the claims are newly rejected in view of newly cited portions of Venkataraman.  In summary, Venkatarman teaches for a two stage page table walk, i) not caching PTEs (information of all second address translation tables) in first level page table and ii) caching PTEs (information of first address translation table) in second level page table (last stage).
In the interest of compact prosecution, it would appear that Applicant is intending to cache address translation of last level while not caching all other address translations in other levels excluding said last level (see spec Fig. 4 and ¶[33]).  If so, the claims would need to be amended accordingly.  Examiner suggests amending to “the address translation device is configured not to perform cache control of information of all other address translation tables in other stages, excluding the last stage, of the address translation see spec Fig. 4, ¶[33]).  While this amendment would overcome prior art of record, further search and consideration is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139